Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the term “hearable” is referring to. The term  hearable is interpreted as any device that produces hearable audio.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivanov (US 2018/0341455).

Regarding claim 1, Ivanov teaches A method for adjusting at least one hearing device (Ivanov ¶0021 “ virtual reality goggles and headsets. The functionality associated with virtual reality goggles and headsets could also be integrated as a part of a main device”) by a user comprising the steps of: recording a current real-world environment thereby obtaining a real-world recording (Ivanov figure 3 and ¶0027, “user 302 holding an exemplary device 100 is capturing image information”); augmenting the real-world recording by adding an augmentation thereby obtaining an augmented recording (Ivanov ¶0028, “In an augmented reality scene, a virtual character may be added, and an existing entity may be changed and/or removed”); presenting the augmented recording to the user (Ivanov figure 4 and ¶0030, “includes examples of potential augmentation, for presentation to the user 302 via an exemplary device 100”); and adjusting at least one sound processing parameter of the at least one hearing device by the user using at least one user control (Ivanov figure 5, user interface 524 and ¶0022,¶0037 and ¶0047).

Regarding claim 2, Ivanov teaches wherein the augmenting comprises the step of adding at least one virtual sound object to the current real-world environment (Ivanov ¶0028, In an augmented reality scene, a virtual character may be added, and an existing entity may be changed and/or removed. The changes could include alterations to the visual aspects of elements captured in the scene, as well as other aspects associated with other senses including audio aspects”).

Regarding claim 3, Ivanov teaches wherein the at least virtual sound object is at least one of: a person, a human, a speaker, a teacher, a communication partner, a spouse, a musician, a singer, an actor, a celebrity, a child, a doctor, a hearing care professional, the user him- or herself, an avatar, a robot, a virtual assistant, a fictional character, a cartoon character, an animal, a bird (Ivanov ¶0028, “bird”), a cicada, a dog, a cat, a cow, an elephant, a mouse, a bear, a device, a television set, a jackhammer, a vacuum cleaner, a lawn mower, a radio, a telephone, a musical instrument, a trumpet, a drum, a piano, a flute, a recording, an animation, a drawing, or a painting.

Regarding claim 4, Ivanov teaches wherein there are at least two virtual sound objects, wherein the user enabled to select at least one of them at the time (Ivanov figure 3 and ¶0028, In an augmented reality scene, a virtual character may be added, and an existing entity may be changed and/or removed. The changes could include alterations to the visual aspects of elements captured in the scene, as well as other aspects associated with other senses including audio aspects”).

Regarding claim 5, Ivanov teaches wherein each of the at least two sound objects (Ivanov figure 3) are each associated with one or more sound processing parameters, which are offered for adjustment (Ivanov figure 3 and ¶0028, In an augmented reality scene, a virtual character may be added, and an existing entity may be changed and/or removed. The changes could include alterations to the visual aspects of elements captured in the scene, as well as other aspects associated with other senses including audio aspects”), when a particular sound object is selected by the user (Ivanov ¶0035, “user selection module”).

Regarding claim 6, Ivanov teaches wherein the at least one virtual sound object has a persistent virtual location in the real-world environment (Ivanov figure 3).

Regarding claim 7, Ivanov teaches wherein virtual sound objects can be added (Ivanov figure 3 and ¶0028, In an augmented reality scene, a virtual character may be added, and an existing entity may be changed and/or removed. The changes could include alterations to the visual aspects of elements captured in the scene, as well as other aspects associated with other senses including audio aspects”), moved and/or deleted virtually by the user and/or by a further user.

Regarding claim 8, Ivanov teaches wherein the augmenting comprises the steps of: extracting a real-world sound object from the real-world environment by removing a real-world background (Ivanov ¶0045, “steering a beam in the determined direction of a particular element and/or area, the audio from that element and/or area can be highlighted and correspondingly isolated”) and combining the extracted real-world sound object with a virtual environment (Ivanov ¶0045, “Once isolated, the audio associated with the elements or areas in the corresponding direction can be morphed and/or altered”).

Regarding claim 9, Ivanov teaches wherein the virtual environment is at least one of: a room, a living room, a kitchen, a bathroom, a restaurant, a cocktail party, a babble noise situation, a bar, a club, a concert hall, a building, an elevator, a staircase, a church, a museum, a gallery, a zoo, a stadium, a soccer stadium, an ice rink, a bowling alley, a means of transport, a spacecraft, a vehicle, a train, a car, a cab, a bus, a boat, a vessel, an airplane, a gym, an office, a post office, an office of a hearing care professional, a shop, a workshop, a studio, a garage, a repair shop, a pharmacy, a hospital, a nursing home, a school, a library, a waiting room, a mall, an outdoor scene (Ivanov figure 3), a street, a forest, a golf course, a tennis court, the moon, another planet, a scene taken from a movie, a scene taken from a computer game, an animation, a recording, or a recording provided by the user him- or herself (Ivanov figure 3 and ¶0027, “user 302 holding an exemplary device 100 is capturing image information”).

Regarding claim 10, Ivanov teaches wherein the real-world recording comprises an image recorded by a camera comprised in a smartphone (Ivanov figure 1 and ¶0031, “image capture module 502…can include one or more cameras 504. The image capture module 502 can capture a visual image associated with a scene”), in a tablet computer, in virtual reality glasses or in smart glasses.

Regarding claim 11, Ivanov teaches wherein the at least one user control is one or more of the following: a physical user control on the at least one hearing device, a virtual slider displayed on a touchscreen, a push button, a rocker switch, a wheel, a gesture recognition device (Ivanov ¶0036, “gesture detection module 534”), or a voice command recognition device.

Regarding claim 12, Ivanov teaches wherein the sound processing parameter is one or more of the following: volume (Ivanov ¶0028, “intensity of the animal sounds could be altered”), left/right balance, tonal balance, noise cancelling, compression steering, frequency lowering, beamforming strength, beamforming direction, sound cleaning algorithm, lows/bass, mids, highs/treble, equalizer, clarity-comfort, or degree of loss compensation and acclimatization.

Regarding claim 13, Ivanov teaches wherein the augmenting comprises the step of streaming sound from a sound storage device to the at least one hearing device (Ivanov  figure 5 and ¶0021, “virtual reality goggles or headsets”), wherein the sound storage device is at least one of a smartphone (Ivanov  figure 5 and ¶0021, “cellular telephone…used to isolate and manage spatially localizable audio”), a tablet computer, a PC, a server, a cloud system.

Regarding claim 14, Ivanov teaches the step of the user controlling the augmentation by selecting at least one virtual sound object or at least one virtual environment from a plurality of choices presented to him- or her prior to the augmenting (Ivanov figure 3 and ¶0028).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov (US 2018/0341455) in view of Pischel (US 2021/0314711 : Citation from attached Foreign Application Priority Data).

Regarding claim 15, Ivanov teaches A system comprising: a smartphone (Ivanov  figure 5 and ¶0021, “cellular telephone…used to isolate and manage spatially localizable audio”) or a tablet computer; an application running at least partially on the smartphone (Ivanov ¶0029, “augmented reality application which is being executed on the device 100”) or the tablet computer, the application configured to carry out the steps of the method of claim 1 (See rejection of claim 1), however does not explicitly teach at least one hearing aid device; wherein in particular the at least one hearing aid device is one or more of the following: an acoustic hearing aid, a bone conduction hearing aid, a cochlear implant device, or a hearable.

Pischel teaches at least one hearing aid device (Pischel figure 1, hearing aid 4); wherein in particular the at least one hearing aid device is one or more of the following: an acoustic hearing aid (Pischel figure 1, receiver 16), a bone conduction hearing aid, a cochlear implant device, or a hearable.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Pischel to improve the known  system of Ivanov to achieve the predictable result of allowing the hearing impaired to experience augmented reality with audible sound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652